 



Exhibit 10cc

CONTINUITY AGREEMENT

      This Agreement (the “Agreement”) is dated as of December 27, 1999 by and
between HUBBELL INCORPORATED, a Connecticut corporation (the “Company”), and
Gary N. Amato (the “Executive”).

      WHEREAS, the Company’s Board of Directors considers the continued services
of key executives of the Company to be in the best interests of the Company and
its stockholders; and

      WHEREAS, the Company’s Board of Directors desires to assure, and has
determined that it is appropriate and in the best interests of the Company and
its stockholders to reinforce and encourage the continued attention and
dedication of key executives of the Company to their duties of employment
without personal distraction or conflict of interest in circumstances which
could arise from the occurrence of a change in control of the Company; and

      WHEREAS, the Company’s Board of Directors has authorized the Company to
enter into continuity agreements with those key executives of the Company and
any of its respective subsidiaries (all of such entities, with the Company
hereinafter referred to as an “Employer”), such agreements to set forth the
severance compensation which the Company agrees under certain circumstances to
pay such executives; and

      WHEREAS, the Executive is a key executive of an Employer and has been
designated by the Board as an executive to be offered such a continuity
compensation agreement with the Company.

      NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

      1.     Term. This Agreement shall become effective on the date hereof and
remain in effect until the second anniversary thereof; provided, however, that,
thereafter, this Agreement shall automatically renew on each successive
anniversary, unless an Employer provides the Executive, in writing, at least
180 days prior to the renewal date, notice that this Agreement shall not be
renewed. Notwithstanding the foregoing, in the event that a Change in Control
occurs at any time prior to the termination of this Agreement in accordance with
the preceding sentence, this Agreement shall not terminate until the second
anniversary of the Change in Control (or, if later, until the second anniversary
of the consummation of the transaction(s) contemplated in the Change in
Control).

      2.     Change in Control.

      (a)     No compensation or other benefit pursuant to Section 4 hereof
shall be payable under this Agreement unless and until either (i) a Change in
Control of the Company (as hereinafter defined) shall have occurred while the
Executive is an employee of an Employer and



--------------------------------------------------------------------------------



 



the Executive’s employment by an Employer thereafter shall have terminated in
accordance with Section 3 hereof or (ii) the Executive’s employment by the
Company shall have terminated in accordance with Section 3(a)(ii) hereof prior
to the occurrence of the Change in Control.



  (b) For purposes of this Agreement:



  (i)  “Change in Control” shall mean any one of the following:



  (A) Continuing Directors no longer constitute at least  2/3 of the Directors;



  (B) any person or group of persons (as defined in Rule 13d-5 under the
Securities Exchange Act of 1934), together with its affiliates, becomes the
beneficial owner, directly or indirectly, of twenty (20%) percent or more of the
voting power of the then outstanding securities of the Company entitled to vote
for the election of the Company’s directors; provided that this Section 2 shall
not apply with respect to any holding of securities by (I) the trust under a
Trust Indenture dated September 2, 1957 made by Louie E. Roche, (II) the trust
under a Trust Indenture dated August 23, 1957 made by Harvey Hubbell, and
(III) any employee benefit plan (within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended) maintained by the
Company or any affiliate of the Company;     (C) the approval by the Company’s
stockholders of the merger or consolidation of the Company with any other
corporation, the sale of substantially all of the assets of the Company or the
liquidation or dissolution of the Company, unless, in the case of a merger or
consolidation, the incumbent Directors in office immediately prior to such
merger or consolidation will constitute at least 2/3 of the Directors of the
surviving corporation of such merger or consolidation and any parent (as such
term is defined in Rule 12b-2 under the Securities Exchange Act of 1934) of such
corporation; or



  (D) at least  2/3 of the incumbent Directors in office immediately prior to
any other action proposed to be taken by the Company’s stockholders determine
that such proposed action, if taken, would constitute a change of control of the
Company and such action is taken.



  (ii) “Continuing Director” shall mean any individual who is a member of the
Company’s Board of Directors on December 9, 1986 or was designated (before such
person’s initial election as a Director) as a Continuing Director by 2/3 of the
then Continuing Directors.



  (iii) “Director” shall mean any individual who is a member of the Company’s
Board of Directors on the date the action in question was taken.

 



--------------------------------------------------------------------------------



 



3

 

  (iv)  “Change in Control Transaction” shall mean a Change in Control or, if
later, the consummation of the transaction contemplated by the Change in
Control.



        3.     Termination of Employment; Definitions.



        (a) Termination without Cause by the Company or for Good Reason by the
Executive. (i) The Executive shall be entitled to the compensation provided for
in Section 4 hereof, if within two years after a Change in Control Transaction,
the Executive’s employment shall be terminated (A) by an Employer for any reason
other than (I) the Executive’s Disability or Retirement, (II) the Executive’s
death or (III) for Cause, or (B) by the Executive with Good Reason (as such
terms are defined herein).



        (ii) In addition, the Executive shall be entitled to the compensation
provided for in Section 4 hereof if, (A) in the event that an agreement is
signed which, if consummated, would result in a Change of Control and the
Executive is terminated without Cause by the Company or terminates employment
with Good Reason prior to the Change in Control, (B) such termination is at the
direction of the acquiror or merger partner or otherwise in connection with the
anticipated Change in Control, and (C) such Change in Control actually occurs.



        (b) Disability. For purposes of this Agreement, “Disability” shall mean
the Executive’s absence from the full-time performance of the Executive’s duties
(as such duties existed immediately prior to such absence) for 180 consecutive
business days, when the Executive is disabled as a result of incapacity due to
physical or mental illness.           (c) Retirement. For purposes of this
Agreement, “Retirement” shall mean the Executive’s voluntary termination of
employment pursuant to late, normal or early retirement under a pension plan
sponsored by an Employer, as defined in such plan, but only if such retirement
occurs prior to a termination by an Employer without Cause or by the Executive
for Good Reason.           (d) Cause. For purposes of this Agreement, “Cause”
shall mean:



        (i) the willful and continued failure of the Executive to perform
substantially all of his or her duties with an Employer (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to such Executive by the
Board of Directors (the “Board”) of the Company which specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed his or her duties,           (ii) the willful engaging by the
Executive in gross misconduct which is materially and demonstrably injurious to
the Company or any Employer; or

 



--------------------------------------------------------------------------------



 



4



  (iii)  the conviction of, or pleas of guilty or nolo contendere to, a felony.

Termination of the Executive for Cause shall be made by delivery to the
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a three-fourths majority of the non-employee Directors of the Company
or of the ultimate parent of the entity which caused the Change in Control (if
the Company has become a subsidiary) at a meeting of such Directors called and
held for such purpose, after 30 days prior written notice to the Executive
specifying the basis for such termination and the particulars thereof and a
reasonable opportunity for the Executive to cure or otherwise resolve the
behavior in question prior to such meeting, finding that in the reasonable
judgment of such Directors, the conduct or event set forth in any of clauses (i)
through (iii) above has occurred and that such occurrence warrants the
Executive’s termination.

                (e) Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence, within the Term of this Agreement, of any of the
following without the Executive’s express written consent:



        (i)    after a Change of Control, any reduction in the Executive’s base
salary from that which was in effect immediately prior to the Change of Control,
any reduction in the Executive’s annual cash bonus below such bonus paid or
payable in respect of the calendar year immediately prior to the year in which
the Change of Control occurs, or any reduction in the Executive’s aggregate
annual cash compensation (including base salary and bonus) from that which was
in effect immediately prior to the Change of Control; or           (ii)   after
a Change of Control, the failure to increase (within 12 months of the last
increase in base salary) the Executive’s salary in an amount which at least
equals, on a percentage basis, the average percentage of increase in base salary
effected in the preceding 12 months (which period may include some period of
time prior to the Change of Control) for all senior executives of the Company
(unless such reduction is offset by an increase in the amount of annual cash
bonus that is paid to the Executive); or           (iii)  any material and
adverse diminution in the Executives’ duties, responsibilities, status, position
or authority with the Company or any of its affiliates following a Change of
Control; or           (iv)   any relocation of the Executive’s primary workplace
to a location that is more than 35 miles from the Executive’s primary workplace
as of the date of this Agreement or the Company’s requiring the Executive to be
based anywhere other than the location at which the Executive performed his
duties prior to the commencement of the Term; or           (v)   any failure by
the Company to obtain from any successor to the Company an agreement reasonably
satisfactory to the Executive to assume and perform this Agreement, as
contemplated by Section 10(a) hereof.

 



--------------------------------------------------------------------------------



 



5

 
Notwithstanding the foregoing, in the event Executive provides the Company with
a Notice of Termination (as defined below) referencing this Section 3(e), the
Company shall have 30 days thereafter in which to cure or resolve the behavior
otherwise constituting Good Reason. Any good faith determination by Executive
that Good Reason exists shall be presumed correct and shall be binding upon the
Company.

     (f)   Notice of Termination.   Any purported termination of the Executive’s
employment (other than on account of Executive’s death) with an Employer shall
be communicated by a Notice of Termination to the Executive, if such termination
is by an Employer, or to an Employer, if such termination is by the Executive.
For purposes of this Agreement, “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executives’s employment under
the provisions so indicated. For purposes of this Agreement, no purported
termination of Executive’s employment with an Employer shall be effective
without such a Notice of Termination having been given.

     4.     Compensation Upon Termination.

     Subject to Section 9 hereof, if within two years of a Change of Control
Transaction, the Executive’s employment with an Employer shall be terminated in
accordance with Section 3(a) (the “Termination”), the Executive shall be
entitled to the following payments and benefits:

     (a)   Severance.   The Company shall pay or cause to be paid to the
Executive a cash severance amount equal to two times the sum of (i) the
Executive’s annual base salary on the date of the Change in Control (or, if
higher, the annual base salary in effect immediately prior to the giving of the
Notice of Termination) and (ii) the highest of the actual bonuses paid or
payable to the Executive under the Company’s annual incentive Compensation plan
in any of the three consecutive fiscal years prior to the year in which the
Change in Control occurs. This cash severance amount shall be payable in a lump
sum calculated without any discount.

     (b)   Additional Payments and Benefits.   The Executive shall also be
entitled to:



         (i) a lump sum cash payment equal to the sum of (A) the Executive’s
accrued but unpaid annual base salary through the date of Termination, (B) the
unpaid portion, if any, of bonuses previously earned by the Executive pursuant
to the Company’s annual incentive compensation plan, plus the pro rata portion
of (I) the Bonus or (II) if payable, the target bonus to be paid for the year in
which the date of Termination occurs, in either case (calculated through the
date of Termination), and (C) an amount, if any, equal to compensation
previously deferred (excluding any qualified plan deferral) and any accrued
vacation pay, in each case, in full satisfaction of Executive’s rights thereto;
and



--------------------------------------------------------------------------------



 



6

           (ii)  an annual benefit under the Company’s Supplemental Retirement
Plan (the “SERP”), calculated based on 8 1/3 years of service and unreduced for
early retirement thereunder; provided, however, that this provision does not
entitle the Executive, if he did not previously participate in the SERP, to
participate in such Plan absent the occurrence of the contemplated Change of
Control; and          (iii)  unless otherwise provided under the Key Man
Supplemental Medical Plan, continued medical, dental, vision, and life insurance
coverage (excluding accident, death, and disability insurance) for the Executive
and the Executive’s eligible dependents or, to the extent such coverage is not
commercially available, such other arrangements reasonably acceptable to the
Executive, on the same basis as in effect prior to the Change in Control or the
Executive’s Termination, whichever is deemed to provide for more substantial
benefits, for a period ending on the earlier of (A) the end of the second
anniversary of the date of the Executive’s Termination (B) the commencement of
comparable coverage by the Executive with a subsequent employer (the
“Continuation Period”); and          (iv)  during the Continuation Period,
continuation of the Executive’s perquisites, including the provision of an
automobile and payment of all related expenses (including maintenance, other
than gas), annual social and/or health club dues, and tax and financial planning
services, as in effect immediately prior to the Change of Control; and    
     (iv)  all other accrued or vested benefits in accordance with the terms of
the applicable plan (with an offset for any amounts paid under
Section 4(b)(i)(C), above).     All lump sum payments under this Section 4 shall
be paid within 10 business days after Executive’s date of Termination; provided,
however, that with respect to the SERP benefit set forth in Section 4(b)(ii),
above, unless the Executive, during the ten day period after the Company signs
any agreement that would, upon the consummation of the transactions contemplated
therein, result in a Change of Control, elects to receive a lump sum payment
equal to the present value of his SERP benefit (as calculated in
Section 4(b)(ii) and otherwise in accordance with Exhibit A, as attached
hereto), the Executive shall be entitled to receive the SERP benefit in
installment payments (payable in accordance with the terms of the SERP),
beginning upon the later to occur of (i) the date on which the Executive
achieves age 55 and (ii) the date on which Executive’s employment terminates in
accordance with the terms hereunder.               (c)   Outplacement. If so
requested by the Executive, outplacement services shall be provided by a
professional outplacement provider selected by Executive; provided, however,
that such outplacement services shall be provided the Executive at a cost to the
Company of not more than fifteen (15) percent of such Executive’s annual base
salary.



--------------------------------------------------------------------------------



 

7



(d)  Withholding.  Payments and benefits provided pursuant to this Section 4
shall be subject to any applicable payroll and other taxes required to be
withheld.



5.  Compensation Upon Termination for Death, Disability or Retirement.



If an Executive’s employment is terminated by reason of Death, Disability or
Retirement prior to any other termination, Executive will receive:



(a)  the sum of (i) Executive’s accrued but unpaid salary through the date of
Termination, (ii) the pro rata portion of the Executive’s target bonus for the
year of Executive’s Death or Disability (calculated through the date of
Termination), and (iii) an amount equal to any compensation previously deferred
and any accrued vacation pay; and



(b)  other accrued or vested benefits in accordance with the terms of the
applicable plan (with an offset for any amounts paid under item (a)(iii), above.



6.  Excess Parachute Excise Tax Payments.



(a)(i) If it is determined (as hereafter provided) that any payment or
distribution by the Company or any Employer to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that, after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments; provided, however, if the Executive’s Payment is,
when calculated on a net-after-tax basis, less than $50,000 in excess of the
amount of the Payment which could be paid to the Executive under Section 280G of
the Code without causing the imposition of the Excise Tax, then the Payment
shall be limited to the largest amount payable (as described above) without
resulting in the imposition of any Excise Tax (such amount, the “Capped
Amount”).



(ii) Subject to the provisions of Section 6(a)(i) hereof, all determinations
required to be made under this Section 6, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the nationally recognized firm of certified public accountants (the
“Accounting Firm”) used by the Company prior to the Change in



--------------------------------------------------------------------------------



 



8

Control (or, if such Accounting Firm declines to serve, the Accounting Firm
shall be a nationally recognized firm of certified public accountants selected
by the Executive). The Accounting Firm shall be directed by the Company or the
Executive to submit its preliminary determination and detailed supporting
calculations to both the Company and the Executive within 15 calendar days after
the Termination Date, if applicable, and any other such time or times as may be
requested by the Company or the Executive. If the Accounting Firm determines
that any Excise Tax is payable by the Executive and that the criteria for
reducing the Payment to the Capped Amount (as described in Section 6(a)(i)
above) is met, then the Company shall reduce the Payment by the amount which,
based on the Accounting Firm's determination and calculations, would provide the
Executive with the Capped Amount, and pay to the Executive such reduced Payment.
If the Accounting Firm determines that an Excise Tax is payable, without
reduction pursuant to Section 6(a)(i), above, the Company shall pay the required
Gross-Up Payment to, or for the benefit of, the Executive within five business
days after receipt of such determination and calculations. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall, at the
same time as it makes such determination, furnish the Executive with an opinion
that he has substantial authority not to report any Excise Tax on his/her
federal, state, local income or other tax return. Any determination by the
Accounting Firm as to the amount of the Gross-Up Payment shall be binding upon
the Company and the Executive absent a contrary determination by the Internal
Revenue Services or a court of competent jurisdiction; provided, however, that
no such determination shall eliminate or reduce the Company's obligation to
provide any Gross-Up Payment that shall be due as a result of such contrary
determination. As a result of the uncertainty in the application of Section 4999
of the Code (or any successor provision thereto) and the possibility of similar
uncertainty regarding state or local tax law at the time of any determination by
the Accounting Firm hereunder, it is possible that Gross-Up Payments that will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to Section
6(a) hereof and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive shall direct the Accounting Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and Executive as promptly
as possible. Any such Underpayment shall be promptly paid by the Company to, or
for the benefit of, the Executive within five business days after receipt of
such determination and calculations.

      (iii)     The Company and the Executive shall each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by Section
6(a) hereof.

      (iv)     The federal, state and local income or other tax returns filed by
the Executive (or any filing made by a consolidated tax group which includes the
Company) shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of his/her federal income tax return as
filed with the



--------------------------------------------------------------------------------



 



9

Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of the Executive’s federal income tax return, or corresponding
state or local tax return, if relevant, the Accounting Firm determines that the
amount of the Gross-Up Payment should be reduced, the Executive shall within
five business days pay to the Company the amount of such reduction.

          (v)    The fees and expenses of the Accounting Firm for its services
in connection with the determinations and calculations contemplated by
Sections 6(a)(ii) and (iv) hereof shall be borne by the Company. If such fees
and expenses are initially advanced by the Executive, the Company shall
reimburse the Executive the full amount of such fees and expenses within five
business days after receipt from the Executive of a statement therefor and
reasonable evidence of his/her payment thereof.

     (b)    In the event that the Internal Revenue Service claims that any
payment or benefit received under this Agreement constitutes an “excess
parachute payment,” within the meaning of Section 280G(b)(1) of the Code, the
Executive shall notify the Company in writing of such claim. Such notification
shall be given as soon as practicable but no later than 10 business days after
the Executive is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30 day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall (i) give the Company any information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and reasonably satisfactory to the Executive; (iii) cooperate with
the Company in good faith in order to effectively contest such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including, but not limited to, additional interest and penalties
and related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for and against any Excise Tax or other tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses.

     (c)    The Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall



--------------------------------------------------------------------------------



 



10

advance the amount of such payment to the Executive on an interest-free basis,
and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax or other tax (including interest and penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided, further, that if the
Executive is required to extend the statute of limitations to enable the Company
to contest such claim, the Executive may limit this extension solely to such
contested amount. The Company’s control of the contest shall be limited to
issues with respect to which a corporate deduction would be disallowed pursuant
to Section 280G of the Code and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. In addition, no position may be taken nor
any final resolution be agreed to by the Company without the Executive’s consent
if such position or resolution would reasonably be expected to adversely affect
the Executive (including any other tax position of the Executive unrelated to
matters covered hereby).

      (d) If, after the receipt by the Executive of an amount advanced by the
Company in connection with the contest of the Excise Tax claim, the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto); provided,
however, if the amount of that refund exceeds the amount advanced by the Company
or it is otherwise determined for any reason that additional amounts could be
paid to the Named Executive without incurring any Excise Tax, any such amount
will be promptly paid by the Company in connection with an Excise Tax claim, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest the denial of such refund prior to the
expiration of 30 days after such determination, such advance shall be forgiven
and shall not be required to be repaid and shall be deemed to be in
consideration for services rendered after the date of the Termination.

      7.     Expenses. In addition to all other amounts payable to the Executive
under this Agreement, the Company shall pay or reimburse the Executive for legal
fees (including without limitation, any and all court costs and attorneys’ fees
and expenses) incurred by the Executive in connection with or as a result of any
claim, action or proceeding brought by the Company or the Executive with respect
to or arising out of this Agreement or any provision hereof; provided, however,
that in the case of an action brought by the Executive, the Company shall have
no obligation for any such legal fees, if the Company is successful in
establishing with the court that the Executive’s action was frivolous or
otherwise without any reasonable legal or factual basis.



  8. Obligations Absolute; Non-Exclusivity of Rights; Joint Several Liability.

      (a) The obligations of the Company to make the payment to the Executive,
and to make the arrangements, provided for herein shall be absolute and
unconditional and shall not be reduced by any circumstances, including without
limitation any set-off, counterclaim,



--------------------------------------------------------------------------------



 



11

recoupment, defense or other right which the Company may have against the
Executive or any third party at any time.

      (b) Nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any other Employer and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any agreements with the Company or any other
Employer.

      (c) Each entity included in the definition of “Employer” and any
successors or assigns shall be joint and severally liable with the Company under
this Agreement.

      9. Not an Employment Agreement; Effect On Other Rights.

      (a) This Agreement is not, and nothing herein shall be deemed to create, a
contract of employment between the Executive and the Company. Any Employer may
terminate the employment of the Executive at any time, subject to the terms of
this Agreement and/or any employment agreement or arrangement between the
Employer and the Executive that may then be in effect.

      (b) With respect to any employment agreement with the Executive in effect
immediately prior to the Change in Control, nothing herein shall have any effect
on the Executive’s rights thereunder; provided, however, that in the event of
the Executive’s termination of employment in accordance with Section 3 hereof,
this Agreement shall govern solely for the purpose of providing the terms of all
payments and additional benefits to which the Executive is entitled upon such
termination and any payments or benefit provided thereunder shall reduce the
corresponding type of payments or benefits hereunder. Notwithstanding the
foregoing, in the event that the Executive’s employment is terminated prior to
the occurrence of a Change in Control under the circumstances provided for in
Section 3(a)(ii) and such circumstances also entitle Executive to payments and
benefits under any other employment or other agreement as in effect prior to the
Change in Control (“Other Agreement”), then until the Change in Control occurs,
the Executive will receive the payments and benefits to which he/she is entitled
under such Other Agreement. Upon the occurrence of the Change in Control, the
Company will pay to the Executive in cash the amount which he/she is entitled to
under this Agreement (reduced by the amounts already paid under the Other
Agreement) in respect of cash payments and shall provide or increase any other
noncash benefits to those provided for hereunder (after taking into Account
noncash benefits, if any, provided under such Other Agreement). Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan or program of the Company or any other Employer shall be payable
in accordance with such plan or program, except as explicitly modified by this
Agreement.

      (c) With respect to any limited stock appreciation rights (“LSARs”)
granted to the Executive pursuant to the Company’s 1973 Stock Option Plan for
Key Executives held, as of the date of this Agreement, by the Executive, the
Executive hereby agrees to the cancellation of



--------------------------------------------------------------------------------



 



12

such LSARs in the event that the Change in Control contemplated hereunder is
intended to be, and is otherwise, eligible for pooling-of-interests accounting
treatment under APB No. 16.

      10.     Successors; Binding Agreement, Assignment.

      (a) The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business of the Company, by agreement to expressly, absolutely and
unconditionally assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement and shall entitle the Executive to terminate the Executive’s
employment with the Company or such successor for Good Reason immediately prior
to or at any time after such succession. As used in this Agreement, “Company”
shall mean (i) the Company as hereinbefore defined, and (ii) any successor to
all the stock of the Company or to all or substantially all of the Company’s
business or assets which executes and delivers an agreement provided for in this
Section 10(a) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law, including any parent or subsidiary of
such a successor.

      (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s estate or designated beneficiary. Neither this Agreement nor any
right arising hereunder may be assigned or pledged by the Executive.

      11.     Notice. For purpose of this Agreement, notices and all other
communications provided for in this Agreement or contemplated hereby shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:



  Hubbell Incorporated   584 Derby Milford Road   Orange, Connecticut 06477-4024
  Attention: General Counsel

and in the case of the Executive, to the Executive at the address set forth on
the execution page at the end hereof.

      Either party may designate a different address by giving notice of change
of address in the manner provided above, except that notices of change of
address shall be effective only upon receipt.



--------------------------------------------------------------------------------



 



13

      12.     Confidentiality. The Executive shall retain in confidence any and
all confidential information concerning the Company and its respective business
which is now known or hereafter becomes known to the Executive, except as
otherwise required by law and except information (i) ascertainable or obtained
from public information, (ii) received by the Executive at any time after the
Executive’s employment by the Company shall have terminated, from a third party
not employed by or otherwise affiliated with the Company or (iii) which is or
becomes known to the public by any means other than a breach of this Section 12.
Upon the Termination of employment, the Executive will not take or keep any
proprietary or confidential information or documentation belonging to the
Company.

      13.     Miscellaneous. No provision of this Agreement may be amended,
altered, modified, waived or discharged unless such amendment, alteration,
modification, waiver or discharge is agreed to in writing signed by the
Executive and such officer of the Company as shall be specifically designated by
the Committee or by the Board of Directors of the Company. No waiver by either
party, at any time, of any breach by the other party of, or of compliance by the
other party with, any condition or provision of this Agreement to be performed
or complied with by such other party shall be deemed a waiver of any similar or
dissimilar provision or condition of this Agreement or any other breach of or
failure to comply with the same condition or provision at the same time or at
any prior or subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

      14.     Severability. If any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby. To the extent permitted by applicable law, each party
hereto waives any provision of law which renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.

      15.     Governing Law; Venue. The validity, interpretation, construction
and performance of this Agreement shall be governed on a non-exclusive basis by
the laws of the State of Connecticut without giving effect to its conflict of
laws rules. For purposes of jurisdiction and venue, the Company and each
Employer hereby consents to jurisdiction and venue in any suit, action or
proceeding with respect to this Agreement in any court of competent jurisdiction
in the state in which Executive resides at the commencement of such suit, action
or proceeding and waives any objection, challenge or dispute as to such
jurisdiction or venue being proper.

      16.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.



--------------------------------------------------------------------------------



 



14

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.



          HUBBELL INCORPORATED     By:  /s/  George Zurman    

--------------------------------------------------------------------------------

    Title:  Vice President      

--------------------------------------------------------------------------------

    (ILLEGIBLE SIGNATURE)               3/13/00  

--------------------------------------------------------------------------------

  Executive       4470 Sir-John Ave.  

--------------------------------------------------------------------------------

    North Royalton, Ohio 44133  

--------------------------------------------------------------------------------

  Address